Citation Nr: 1740805	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-28 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation for post-traumatic stress disorder (PTSD) with dysthymic disorder in excess of 30 percent, in excess of 50 percent effective February 10, 2012 and in excess of 70 percent on or after January 25, 2013.  

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for heart condition.
 
4.  Entitlement to service connection for joint condition. 

5.  Entitlement to service connection for skin condition. 

6.  Entitlement to service connection for kidney condition.  

7.  Entitlement to service connection for gout. 

8.  Entitlement to service connection for a sleep disorder. 

9.  Entitlement to service connection for allergic rhinitis.  

10.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1970 to December 1974.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of August 2009 and December 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The August 2009 rating decision granted a 30 percent disability evaluation for dysthymic disorder effective January 14, 2009 and denied service connection for headaches, allergies, skin problems, joint problems, gout, high blood pressure, kidney condition and sleep apnea.  The December 2015 rating decision, in part, denied entitlement to TDIU.  

The issues of entitlement to service connection for headaches, heart condition, joint condition, skin condition, kidney condition, gout, sleep disorder, allergic rhinitis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Prior to February 10, 2012, the Veteran's PTSD symptoms have indicated no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with satisfactory functioning generally and with routine behavior, self-care and normal conversation; occupational and social impairment with reduced reliability and productivity is not shown.

2.  For the period from February 10, 2012 through January 24, 2013 the Veteran's service-connected PTSD symptoms most nearly approximated a disability picture manifest by psychiatric symptoms causing occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown.

3.  Beginning on and after January 25, 2013, the Veteran's service-connected PTSD symptoms more nearly approximated a disability picture manifest by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas; total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD have not been met prior to February 10, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an increased evaluation, in excess of 50 percent for the Veteran's service-connected PTSD have not been met for the period February 10, 2012 through January 24, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  Beginning on and after January 25, 2013, the Veteran's service-connected PTSD meets the requirements for a 70 percent disability evaluation, but no greater. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board notes that VA's duty to notify was satisfied by a letter sent to the Veteran in May 2009.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, service treatment records, post-service VA outpatient records, private treatment records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded VA examinations in August 2009, February 2012, January 2013 and August 2015.  The VA examiners reviewed the Veteran's claims, his electronic records, and conducted in-person interviews.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran indicated in his July 2010 VA-9 Appeal to the Board of Veterans' Appeals, that he wanted a hearing at a local VA office.  In November 2015 the Veteran was scheduled for a Board hearing at the Waco, Texas RO.  An informal hearing was held at the RO on the scheduled date.  The Veteran later indicated in his February 2016 VA-9 that he did not want a hearing for the issues on appeal.
 
For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

The Veteran's PTSD has been rated as 30 percent disabling under Diagnostic Code 9411 prior to February 12, 2012, 50 percent disabling from February 12, 2012 through January 24, 2013 and as 70 percent disabling thereafter.  

Diagnostic Code 9411 provides for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent rating is appropriate where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.

The criteria provide for a 50 percent rating is appropriate where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Finally, a 30 percent rating is appropriate where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet App. 436 (2002).

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale (GAF).  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5). 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The Veteran filed his pending claim for an increased rating for PTSD before the effective date of the regulatory change.  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider the global assessment of functioning scores in the Veteran's treatment records and examination reports.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

      a)  PTSD Prior to February 10, 2012

Although the Veteran's current PTSD symptoms are related to a flood he experienced in service, he did not file a claim for service-connected disability compensation for PTSD until January 2009.  The RO granted this claim in August 2009 and assigned an initial disability rating of 30 percent effective January 14, 2009.  The veteran filed a request for an increased rating for PTSD in December 2009.

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology for the period on appeal prior to February 10, 2012, more nearly approximates symptoms associated with a 30 percent disability rating.  During that period of time, the Veteran's the symptoms have indicated no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with satisfactory functioning generally and with routine behavior, self-care and normal conversation.  

The Veteran was afforded a VA examination in August 2009.  According to his subsequent report, the examiner reviewed the VA treatment records and conducted an in-person interview.  The report indicates that the Veteran was in a good marriage, had contact with all of his children, had friends and held his current job for five years.  The Veteran appeared clean and casually dress with unremarkable psychomotor activity, speech, thought process and thought content.  He was also cooperative during the examination with appropriate affect, good mood, intact attention, judgment and insight, with average intelligence and orientation to time person and place.  There were no delusions reported.   However, the Veteran did report suicidal thoughts.  The examiner also noted that the Veteran had distressing dreams, experienced poor sleep and short term memory problems.  The examiner wrote that the Veteran experienced intense psychological distress, feelings of detachment or estrangement from others and hypervigilance.  However, it was noted that these disturbances did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  The examiner concluded that the Veteran did not meet the criteria for a PTSD diagnosis, but instead gave a diagnosis of dysthymia.  

In January 2011 the Veteran underwent a VA psychology assessment.  The assessor reviewed the Veteran's mental health history in detail.  The Veteran was described as nicely dressed and well groomed, as well as cooperative and open.  He was oriented in all spheres with no gross impairment in mental status.  His mood ranged from dysthymic to agitated and affective full and congruent.  There was no evidence of disorganization in thought content or process.  His judgment and insight were fair.  The Veteran denied psychotic symptoms, but did endorse having suicidal thoughts.

The assessor wrote that the Veteran appeared to be experiencing significant symptoms of depression and some subclinical anxiety symptoms.  He diagnosed the Veteran with dysthymic disorder and assigned him a GAF score of 60, moderate symptoms.

The evidence prior to February 10, 2012, does not show that the Veteran's had occupational and social impairment with reduced reliability and productivity necessary for a 50 percent disability rating during this period.  In this regard, the August 2009 examination shows that he had a good marriage and had held his current job for five years.  Notably, while the Veteran reported suicidal thoughts and distressing thoughts, the August 2009 examiner noted that his disturbances did not cause any clinically significant distress or impairment in social or occupational functioning.  Likewise, the January 2011 examiner noted that while the Veteran's mood ranted from dysthymic to agitated, there was no evidence of disorganization in thought content or process.  While the Veteran reported suicidal thought, the Veteran denied psychotic symptoms and there is no evidence that he attempted suicide.  While the 2011 examiner noted significant depression and subclinical anxiety symptoms, his overall GAF suggests that his symptoms were of moderate severity.  The symptomatology reported by the Veteran and observed by the 2009 and 2011 examiner is consistent with the currently assigned 30 percent disability evaluation during this period.  As the evidence does not show occupational and social impairment with reduced reliability and productivity, a rating in excess of the currently assigned 30 percent for PTSD is not warranted for the period prior to February 10, 2012.  

      b)  PTSD for the period from February 10, 2012 to January 24, 2013

In a November 2014 rating decision, the RO assigned the Veteran a 50 percent disability rating for PTSD with dysthymic disorder effective February 10, 2012 and an evaluation of 70 percent assigned from January 25, 2013.  

The Veteran was afforded a VA compensation and pension examination in February 2012.  The examiner gave diagnoses of dysthymic disorder and alcohol abuse which included problems with insomnia, low self-esteem and depressed mood.  He was assigned a GAF score of 65.  His occupational and social impairment was described as having occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation. 

It appears that the Veteran's relationship with his spouse had deteriorated since his prior examination as it was noted that but he and his spouse often argued.  He also maintained relationships with two of his three children, but was estranged from the middle child.  Notwithstanding his difficulties with his family members, the Veteran played guitar at church and was in a band.  While he reported difficulty staying awake at work, he continued to be employed as a truck driver, which he had done for the past seven years. 

The Veteran's symptoms were noted as depressed mood, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships and suicidal ideation. 

Based upon this review of the record, the Board finds the Veteran's symptoms and limitations are consistent with a 50 percent disability rating for the period February 10, 2012 through January 24, 2013.  A review of the evidentiary record indicates that the Veteran was capable of regular and sustained social interactions with others.  Although the Veteran experienced symptoms of depressed mood, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships and suicidal ideation, his overall disability picture was more closely approximate to a 50 percent disability evaluation.  As such, the Board finds the lay and medical evidence of record is consistent with a disability rating of 50 percent for the period February 10, 2012 through January 24, 2013. 

In reaching this determination, the Board is aware of evidence within the record which suggests the Veteran's symptoms were more nearly approximate to an increased disability evaluation.  For example, the Board notes the Veteran reported suicidal ideation.  However, considered in its totality, the Board finds the evidence, as discussed above, is consistent with a 50 percent disability evaluation from February 10, 2012 through January 24, 2013.

      c.  PTSD for the period from January 25, 2013 

The Veteran was afforded another VA examination in January 2013.  The Veteran had been married for 29 years with "ups and downs".  At times he "needs his space", which could create tension in the marriage.  He was employed as a street sweeper, a position which he had held for eight years, but found interacting with coworkers to be "trying".  

The examiner diagnosed the Veteran with PTSD and noted that the Veteran's symptoms meet the criteria for major depressive disorder.  It was noted in the opinion that the Veteran experienced sadness, anhedonia, hopelessness, feelings of worthlessness, low self-esteem, low motivation, decreased appetite and social isolation.  He was assigned a GAF score of 50, serious symptoms.  

The examiner reported that the Veteran's depression and PTSD made it difficult for him to interact appropriately with others in social and occupational contexts.  The Veteran's intrusive thoughts, nightmares, hypervigilance, physiological arousal, irritability and avoidance of rain were all attributable to his PTSD.  His occupational and social impairment was described as having deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner stated that the Veteran's PTSD leads to re-experiencing his stressor, avoidance of situations, irritability, difficulty sleeping, difficulty concentrating on work-related tasks and interacting appropriately with others in social and occupational contexts.  He also experienced panic attacks that occur weekly or less often, mild memory loss, flattened affect and suicidal ideation.

The Veteran's November 2014 VA treatment records note that he was employed as driver for the City of Austin.  He has passive suicidal ideation approximately two times per month.  He experienced panic attacks once a month.  His speech was spontaneous and normal in volume and rate with logical, linear and goal directed thought process.  He denied hallucinations or delusions and his insight and judgment were fair.  

The Veteran underwent his most recent VA examination in August 2015.  At that time he had left the home he shared with his wife and son to stay with relatives.  He continued to enjoy playing music and occasionally played in clubs.  He retired from his job in February 2015 due to physical problems.  The Veteran also reported suicidal ideation.

The Veteran also submitted a copy of his February 2015 resignation letter from work, which cites mood swings and depression as reasons for his retirement.

His symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect and difficulty in establishing and maintaining effective work and social relationships.

Therefore, based upon the Veteran's symptoms during this period, the Board finds that the evidence most nearly approximates a continued 70 percent disability rating.  As outlined above, the Veteran's PTSD symptoms were manifested by occupational and social impairment, with deficiencies in most areas: including anxiety, mood liability, intrusive thoughts and suicidal ideation. 

However, while totality of the evidence shows the Veteran's symptoms are consistent with a 70 percent disability rating since January 25, 2013, the Board finds no credible evidence which would suggest the Veteran's symptoms meet the criteria for a higher evaluation.  The medical and lay evidence for this period is not indicative of someone with psychiatric symptomatology causing total social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  The evidence of record does not suggest that the Veteran's symptoms of PTSD resulted in total occupational impairment.

Specifically, there is no evidence which documents a gross impairment in thought process or communication; there is no evidence of any delusions or hallucinations; no grossly inappropriate behavior; no "persistent" danger of hurting himself; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name.  Id.  Most significantly, the overall medical record does not show any periods of in-patient psychiatric hospitalizations or loss of functioning.  The Veteran was treated on a regular out-patient basis.  In light of the foregoing, the Board concludes that a rating in excess of the currently assigned 70 percent is not warranted for the period from January 25, 2013.  


ORDER

Entitlement to an increased initial rating, in excess of 30 percent, for the Veteran's service-connected PTSD with dysthymic disorder is denied.

Entitlement to an increased initial rating, in excess of 50 percent, for the Veteran's service-connected PTSD with dysthymic disorder is denied for the period from February 10, 2012 through January 24, 2013.

Entitlement to an increased initial rating, in excess of 70 percent, for the Veteran's service-connected PTSD with dysthymic disorder is denied for the period from January 25, 2013.


REMAND

After carefully considering this matter, and for reasons expressed below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand.  However, a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Headaches

The Veteran was afforded a VA examination for his headache claim in August 2009.  The examiner diagnosed the Veteran with tension headaches, but determined that his tensions headaches were not due to service.  However, in rendering his opinion, the VA examiner did not review the Veteran's private treatment records, STRs or VA treatment records.  

Therefore, the Board finds the August 2009 VA neurological examination to be inadequate for rating purposes and the issue must be remanded in order to afford the Veteran an adequate examination.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Heart, Skin, Kidney, Sleep, Joint and Gout Disorders

Review of the file shows that the Veteran has been diagnosed with various disorders which he has asserted resulted from his exposure to fumes while in service.  He has been diagnosed with hypertension (see, e.g., June 1996 VA treatment records), folliculitis (see, e.g., March 2010 Austin VAMC treatment records), stage three kidney disease, (see, e.g., August 2008 Austin VAMC Nephrology Consult), hypertensive neuropathy, (see, e.g., August 2008 Austin VAMC Nephrology Consult), insomnia (see, e.g., January 2015 Austin VAMC Pulmonary Out-Patient Consult) and degenerative joint disease of the ankles (see, e.g., August 2007 Austin VAMC treatment records).  His treatment records also note symptoms which may be evidence of a current disability, specifically obstructive sleep apnea and gout.  Treating physicians noted hyperuricemia (see, e.g., March 2010 Austin VAMC treatment records) and possible significant obstructive sleep apnea (see, e.g., January 2015 Austin VAMC Pulmonary Out-Patient Consult),

The Veteran contends that these diagnoses and symptoms are due to his in-service exposure to fumes while serving as a fuel specialist.  His position as a fuel specialist in service is supported by his DD-214.  The Veteran has not been afforded a VA examination to determine the nature and etiology of these disorders.  As the evidence shows that the Veteran may have heart, kidney, skin, sleep, gout and joint conditions related to his active service, VA has a duty to provide a medical examination to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus a VA examination is warranted as there is competent evidence heart, kidney, skin, sleep, gout and joint conditions, evidence suggesting that these disorders may be related to service; and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Allergic Rhinitis

The Veteran also seeks entitlement to service connection for allergic rhinitis.  He believes that his allergic rhinitis has increased in severity as a result of his exposure fumes while working as a fuel specialist in service. 

A review of the Veteran's service treatment records show that the Veteran identified sinusitis and hay fever as pre-existing conditions during his July 1970 enlistment examination. 

Notably, a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

The record demonstrates that the Veteran's allergic rhinitis pre-existed his period of service as shown on his enlistment examination in July 1970.  As a result, the previous August 2009 VA examination is not adequate as it did not specifically address whether the Veteran's pre-existing allergic rhinitis was permanently aggravated beyond the natural progression of the disorder during the Veteran's period of service. 

Accordingly, the Board finds that further development is warranted so an examiner can provide an opinion as to whether the disorder that pre-existed his service was not aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease). 

Thus, a new medical examination is needed that addresses this aspect of the Veteran's allergic rhinitis claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4) (2016).

TDIU

The issue of TDIU must be remanded because the resolution of the other remanded claims, service connection for headaches, heart condition, joint condition, skin condition, kidney condition, gout, sleep disorder and allergic rhinitis, if they are favorable to the Veteran, could potentially influence the question of whether he is eligible for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for the conditions on appeal, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed headache disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to render an opinion as to whether a disability manifested by headaches is currently shown, or manifested at any time during the period on appeal.  If so, the examiner must offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's headaches, if diagnosed, were sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  The examiner should specifically address the Veteran's contentions that his claimed disorder is related to his exposure to fumes while in service as well as his lay statements, both in the file and at the examination.

3.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's heart condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to determine if a diagnosis of a heart disability is currently shown, or manifested at any time during the period on appeal.  If so, the examiner must offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's heart condition, if diagnosed, was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  The examiner should specifically address the Veteran's contentions that his claimed disorder is related to his exposure to fumes while in service as well as his lay statements, both in the file and at the examination.

4.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's degenerative joint disease of the ankles.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to determine if a diagnosis of degenerative joint disease of the ankles is currently shown, or manifested at any time during the period on appeal.  If so, the examiner must offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's degenerative joint disease of the ankles, if diagnosed, was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  The examiner should specifically address the Veteran's contentions that his claimed disorder is related to his exposure to fumes while in service as well as his lay statements, both in the file and at the examination.

5.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's skin condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to determine if a diagnosis of a skin condition is currently shown, or manifested at any time during the period on appeal.  If so, the examiner must offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's skin condition, if diagnosed, was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  The examiner should specifically address the Veteran's contentions that his claimed disorder is related to his exposure to fumes while in service as well as his lay statements, both in the file and at the examination.

6.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's kidney condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to determine if a diagnosis of kidney condition is currently shown, or manifested at any time during the period on appeal.  If so, the examiner must offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's kidney condition, if diagnosed, was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  The examiner should specifically address the Veteran's contentions that his claimed disorder is related to his exposure to fumes while in service as well as his lay statements, both in the file and at the examination.

7.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed gout.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to determine if a diagnosis of gout is currently shown, or manifested at any time during the period on appeal.  If so, the examiner must offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's gout, if diagnosed, was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  The examiner should specifically address the Veteran's contentions that his claimed disorder is related to his exposure to fumes while in service as well as his lay statements, both in the file and at the examination.

8.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's sleep disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to determine if a diagnosis of a sleep disorder is currently shown, or manifested at any time during the period on appeal.  If so, the examiner must offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's sleep disorder, if diagnosed, was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  The examiner should specifically address the Veteran's contentions that his claimed disorder is related to his exposure to fumes while in service as well as his lay statements, both in the file and at the examination.

9.  With respect to Veteran's claim for service connection for rhinitis, schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the following:

(i) Did the Veteran's rhinitis undergo an increase in severity during the Veteran's active military service?

(ii)  If rhinitis underwent an increase in severity during service, does the record clearly and unmistakably show that the Veteran's pre-existing allergic rhinitis was NOT aggravated by service beyond its natural progression during service? 

In formulating this opinion, the examiner should specifically address whether the record clearly and unmistakably shows that the Veteran's pre-existing allergic rhinitis was not aggravated by service beyond its natural progression by his exposure to fumes.

For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

All tests and studies deemed necessary by the examiner are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

10.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


